 THE BAPTIST MEMORIAL HOSPITAL201The Baptist Memorial HospitalandLocal 150T, Ser-viceEmployees International Union,AFL-CIO,Petitioner.Case 26-RC-4969May 27,1976DECISION AND ORDERBy MEMBERSJENKINS, PENELLO, AND WALTHERUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer AWayneBarksdale of the National Labor Relations BoardFollowing the close of the hearing, the Regional Di-rector for Region 26 transferred this case to theBoard for decision Thereafter, briefs were filed bythe Employer and the Intervenor IPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error They are hereby affirmedUpon the entire record in this proceeding,' theBoard finds1The parties stipulated that the Employer,'which operates a nonprofit hospital in Memphis,Tennessee, and employs 4,000 people, has a gross an-nual income in excess of $50 million, and during thepast year purchased supplies valued in excess of$50,000 directly from outside the State of TennesseeWe find that the Employer is engaged in commercewithin the meaning of the Act, and that it will effec-tuate the purposes of the Act to assert jurisdictionherein2The labor organizations involved claim to rep-resent certain employees of the Employer3No question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act for the following reasonsThe Employer's hospital facilities are housed innumerous buildings in Memphis, most of which arelocated in a central complex or campus situated be-tween Madison and Union Avenues 4 The offices ofthe Hospital's administrator are located there How-iAmerican Federation of State, County and Municipal EmployeesAFL-CIO, was permitted to intervene2 The Employer requested oral argument This request is hereby denied asthe record and the briefs adequately present the issues and the positions ofthe parties3Hereafter also referred to as the Hospital4 Hereinafter the hospital buildings located in this complex will be re-ferred to astheMain Unitever, one of the Hospital's buildings, known as theLamar Unit, is located about 1 mile from the MainUnit Approximately 150 of the Hospital's 4,000 em-ployees are regularly assigned to work thereThe Petitioner seeks to represent a unit of approxi-mately 119 service employees I regularly assigned tothe Lamar Unit The Employer and the Intervenoroppose the petition, maintaining,inter aha,that onlya unit encompassing employees at all the Hospital'sfacilitieswould be appropriate 6 They contend thatthe Lamar Unit has no more separate operational orfunctional identity than that of a separate floor orwing at the Main Unit We agreeWhen the Employer commenced operations at theLamar Unit in 1962, it was utilized primarily as afacility for long-term care for the aged In the yearssince then, many programs and facilities have beenmoved in and out of Lamar and it has now evolvedinto a rehabilitative facility, having a spinal cord in-jury unit, a stroke rehabilitation unit, a general reha-bilitation unit, and a chronic hemodialysis unit As aresult of this rehabilitative function, 50 percent ofLamar's patients are initially admitted to hospital fa-cilitiesat the Main Unit (when their condition isacute) and later transferred to Lamar when they arein need of rehabilitation Upon such transfer, no ad-ditional admittance procedure is required for the pa-tientPatient care is further integrated by centraliza-tion at the Main Unit of all recordkeeping, billing,and insurance mattersLamar currently has no operating room or otherfacilities for the care of acutely ill patients, althoughithas had them at times in the past Over the years,as the operating requirements of the Hospital wereaffected by changing demands for services or theavailability of additional space in newly constructedbuildings, various specialty units and functions havebeen transferred into, or out of, LamarWhen thishas happened, the affected employees often havebeen transferred en masse along with their work tothe building to which the function was movedOperationally,Lamar functionsmuch as theHospital's other buildings, utilizing common pur-chasing, engineering and power control, laundry, andgarage facilities with the hospital buildings at theMain UnitLabor relations policy and administration arecommon to all hospital employees, including those atLamar The Main Unit personnel office interviews5The Petitioners requested unit is for all dietary, housekeepingnursingservicenursingassistant, floorsecretarialand attending employees butexcluding allsurgeons,RN s, LPN's, guards, professional employees andsupervisors as defined in the ActThe Employer also opposed the requestedunit onthe ground that it istoo narrow in terms of the employee classifications included therein How-ever in view of the result reached herein,we need not,and donot considerthe Employer's other unit contentions224 NLRB No 52 202DECISIONSOF NATIONALLABOR RELATIONS BOARDall prospective employees and all new employees re-ceive their orientation at the Main Unit Further, allemployment and payroll records are centrally main-tained and administered All employees, regardlessof the building to which they are assigned, receivethe same holidays and other fringe benefits, work thesame hours, and are paid on the basis of the samewage scale Where seniority is a factor, employees arecredited with employment in all hospital areas, in-cluding Lamar Many of the Lamar employees sharecommon overall supervision with employees who arein the same department but are assigned to facilitiesin the Main UnitThe degree of employee transfers between Lamarand the Main Unit, both permanent and temporary,appears to be massive Forty-seven percent of theemployees regularly assigned to work at Lamar pre-viously worked at Main Unit facilities In the 5-yearperiod ending 1974, 121 employees transferred fromtheMain Unit to Lamar, and 57 transferred in theother direction Temporary transfers, on a daily ba-sis,are also frequent For example, in the 11-monthperiod ending January 1975, the Main Unit nursingservice department provided relief employees to La-mar on 109 occasionsIn view of the above factors which clearly establishfunctional and operational integration between theLamar Unit and the Main Unit, we find that a sepa-rate bargaining unit limited to Lamar employees isinappropriate'Accordingly, and as the Petitioner has indicatedthat it does not wish to participate in a unit broaderthan the one petitioned for, we shall dismiss the peti-tion hereinORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed7 SeeMercy Hospitals of Sacramento, Inc217 NLRB 765 (1975)